DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/25/21 has been accepted and entered. Accordingly, claim 7 is canceled, claims 1-2, 8-14, 17, 19 and 20 are amended and new claim 21 is added. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by applicant’s amendment.
However, at least one argument remains relevant to the current rejection. 
With respect to the 35 U.S.C. § 101 rejection, claims 7-8, 10 and 18 have been withdrawn from the 101 rejection due to claim cancelation, amendments, and arguments presented. Specifically, these claims -- 8 (“the control unit . . . searches for the available empty parking space by automatically moving the vehicle on the basis of statistical information about a vehicle non-concentration region”), 10 (“the control unit . . . controls operation of a steering device and acceleration/deceleration device during autonomous parking of the vehicle”) practically integrate the abstract idea in that a control unit is used to move a vehicle. Claims 1-6 and 9, 11-17 and 19-21 stand rejected under 35 U.S.C. §101
On Amend. 10, Applicant argues “The Office Action fails to allege any "certain" method that falls within the guidelines and so has “failed to follow the latest Guidelines and is prima facie deficient”. However, the word “certain” only applies to “certain methods of organizing human activity”. The office action clearly stated the abstract idea was a mental process, rather than ““certain methods of organizing human activity”: “Steps (1) - (3) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process”. In addition, limitation (2) was indicated as reciting a mathematical calculation and a mathematical relationship. Accordingly, Applicants arguments as to this point are unpersuasive. 
On Amend. 11, Applicant cites DDR Holdings and states the claims recite a specific way to perform parking assistance and plainly states “Applicant submits that the same can be said of the present claims, such that they too are patent-eligible under§ 101 and the case law of DOR Holdings”. However Applicant has not presented any specific reasoning, rationale, or evidence as to why or what elements of the claims are comparable to DDR Holdings or what additional claim limitations ensure the claims are more than a drafting effort designed to monopolize the idea. In addition, simply because claims recite a specific way to perform parking assistance, does not render the claims eligible. For example, claims could recite a purely mental process that would assist a person in parking a car. 
On Amend. 11, Applicant notes, citing Thales Visionix Inc. v. US that additional elements render the claims eligible. Claims 8, 10 and 18 have been withdrawn from the 101 rejection as a result. In addition, the rejection provides additional detail addressing these additional elements including the camera sensor, control unit, storage unit and vehicle. 
Specifically, applying or using the abstract idea with the claimed “camera sensor installed in a vehicle” merely generally links the abstract idea to a parking assistance technological environment as it does not add a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment, since, for example the “camera sensor installed in a vehicle” does not provide an inventive concept to the claim as a whole. . See MPEP 2106.05(e) (“The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole”); MPEP 2106.05(h) (describing how Affinity Labs found the additional element of a cellular phone as doing no more than generally linking, “A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) . . . the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims”)
Here, the vehicle is passively recited and the camera sensor is merely used for pre-solution activity, i.e., data collection, and are not otherwise used to practically integrate the abstract idea akin to the cellular telephones in Affinity Labs, which the Federal Circuit found to merely confine the abstract idea to a particular technological environment. See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment”).  
In addition, the limitation “a camera sensor installed in a vehicle . . . image obtained through the camera sensor” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
On Amend. 12-13, Applicant provides a conclusory statement that the claim 4 and 6 limitations “cannot be performed in a persons mind”. Such a statement amounts to no more than reciting the disputed limitations and generally alleging that the claims are patent eligible.  Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that the claims are eligible does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").
On Amend. 14, Applicant asserts the amended claim language overcomes the 112(b) rejection. As a result to previous rejection is withdrawn. However, a new rejection has been issued commensurate with the amendment. 
On Amend. 16-17, with respect to the 103 rejection of claim 1, rejected as unpatentable over Sakano in view of Ha, a newly formulated rejection has been issued with respect to the amended claim language. With respect to the non-final rejection, Applicant merely states “it is submitted that neither Ha, nor any of the other cited art, discloses, teaches, or suggests such features”. Such a statement amounts to no more than reciting the disputed limitations and generally alleging that the claims are patent eligible.  Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that the claim limitations are not disclosed in the cited prior art does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 7-8, 10 and 18 have been withdrawn from the 101 rejection due to claim cancelation, amendments, and arguments presented. 
1-6 and 9, 11-17 and 19-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-6 and 9, 11-17 and 19-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
             
Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 11 and 20, the claims recite the abstract idea of a mental process, capable of being performed in the human mind including (1) “analyze an image obtained through the camera sensor to recognize a space and an object in a parking lot by matching a detailed parking lot map to the object,” (2) “search for an available parking space by calculating a parking region on the basis of recognized space and object information”, and (3) “generate a path to the available parking space searched for”; (4) “determine that there is no available regular parking space and search for a non-regular parking space that is a space without parking lines and large enough to park the vehicle”. 
Steps (1) - (4) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
For example, a human could review images from a camera and mentally recognize a space and an object in a parking lot by matching a detailed parking lot map to the object, then search for an available parking space by calculating a parking region on the basis of recognized space and object information and mentally generate a path to the available parking space searched for by contemplating potential routes in the mind. 
In addition, limitation (2) recites the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes a “calculation” of an area of a region. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “vehicle”, “control unit”, “camera sensor” and “storage unit” outside of the abstract idea. Claim 20 additionally recites a generic “output unit” but the output unit is not further integrated into a practical application since it is not used in conjunction with any other claim limitation and does not perform a claimed function. 
Furthermore, applying or using the abstract idea with the claimed “camera sensor installed in a vehicle” merely generally links the abstract idea to a parking assistance technological environment as it does not add a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment, since, for example the “camera sensor installed in a vehicle” does not provide an inventive concept to the claim as a whole. . See MPEP 2106.05(e) (“The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole”); MPEP 2106.05(h) (describing how Affinity Labs found the additional element of a cellular phone as doing no more than generally linking, “A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) . . . the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims”)
Here, the vehicle is passively recited and the camera sensor is merely used for pre-solution activity, i.e., data collection, and are not otherwise used to practically integrate the abstract idea akin to the cellular telephones in Affinity Labs, which the Federal Circuit found to merely confine the abstract idea to a particular technological environment. See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment”).  
In addition, the limitation “a camera sensor installed in a vehicle . . . image obtained through the camera sensor” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Rather, the abstract idea is applied on a generic “control unit” and “storage unit” as recited in the claims. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
Furthermore, although claim 1 recites “or perform autonomous parking until reaching the available parking space” this is not a required claim limitation, but rather is optional. 
However, dependent claims 8 and 18 (“the control unit . . . searches for the available empty parking space by automatically moving the vehicle on the basis of statistical information about a vehicle non-concentration region”), 10 (“the control unit . . . controls operation of a steering device and acceleration/deceleration device during autonomous parking of the vehicle”) practically integrate the abstract idea in that a control unit is used to move a vehicle. Although claim 14 recites “further comprising steps of: parking the vehicle in the non-regular parking space”, the claim does not require this step to be performed by the control unit, and could be performed manually be a driver of the vehicle. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “camera sensor installed in a vehicle”, “a control unit” and “storage unit” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of dependent claims 2-6 and 9, 12-17, 19 and 21merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “parking assistance”, “in a vehicle” claim 1).


Claim Interpretation and Contingent Limitations
Claims 9, 11-14 and 19 contain the following conditional limitations: 
Claim 9, a system claim: 
(1) “the control unit outputs an alarm after checking a neutral gear stage in response to the vehicle being parked in the non-regular parking space, and outputs the alarm after checking that the vehicle is parked at an angle at which the vehicle does not collide with another vehicle or object present in a forward direction of movement of the vehicle in response to the vehicle parked in the non-regular parking space being pushed and moved so as to prevent the vehicle from colliding with the other vehicle or object”
Claim 14, a method claim:
(2) “checking, by the control unit, whether the vehicle will obstruct a path of another vehicle when the vehicle is parked in the non-regular parking space, and re-searching for another non-regular parking space if the vehicle obstructs the path of the another vehicle”
Claim 19, a method claim:
(3) “the control unit outputs an alarm after checking a neutral gear stage in response to the vehicle being parked in the non-regular parking space, and outputs the alarm after checking that the vehicle is parked at an angle at which the vehicle does not collide with another vehicle or object present in a forward direction of movement of the vehicle”. 
With respect to limitation (1), a system claim, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II. With respect to (1), neither claim 9 nor claim 1 actually require that the contingency of a vehicle being parked in a non-regular parking space occurs. Accordingly, a structure capable of performing limitation (1) as noted above, such as a parking assist apparatus/ controller, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Limitations (2)-(3) recite conditional limitations which encompass a method claim or a method of steps carried out by a control unit. With respect to conditional limitations reciting steps to be carried out, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

Accordingly, Ex Parte Schulhauser applies to limitations (2)-(3). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, claims 14 considers two optional condition precedents, i.e., 1) the vehicle will obstruct a path of another vehicle when the vehicle is parked in the non-regular parking space and 2) that the vehicle will not obstruct a path of another vehicle when the vehicle is parked in the non-regular parking space (i.e., “checking . . . whether . . . if”). However, neither claim 14 nor claim 11 from which it depends require that either 1) or 2) actually occurs. Accordingly, using Ex Parte Schulhauser, the claim 14 limitation “checking, by the control unit, whether the vehicle will obstruct a path of another vehicle when the vehicle is parked in the non-regular parking space, and re-searching for another non-regular parking space if the vehicle obstructs the path of the another vehicle” is not a required limitation. Similarly the contingent limitation (3) of claim 19, which is only performed after the satisfaction of condition that is not required to be satisfied is also not required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is a method that requires “not discovering the regular parking space during the searching for the regular parking space” while claim 12 requires “discovering, by the control unit, the regular parking space” such that claim 12 is rendered indefinite. Specifically, it is unclear how the same regular parking space can be not discovered in claim 11 and also discovered in claim 12. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 13 recites “responsive to the regular parking space not being discovered, inducing, by the control unit, the driver to move the vehicle to a vehicle non-concentration region”.  However, the metes and bounds of what is and is not required in the limitation “inducing by the control unit, the driver to move the vehicle” is indefinite and unclear in view of the specification. For example, the specification does not provide examples of what “inducing” is. A search of the specification for “induc” only retrieves the original claim limitations. In addition, the metes and bounds of what is and is not required in the limitation “a vehicle non-concentration region” is unclear in view of the specification since no standard is discussed for what regions would qualify. In addition, the limitation uses relative terminology and is further indefinite on that basis. In addition, because the two options 1) “responsive to the regular parking space not being discovered, inducing, by the control unit, the driver to move the vehicle to a vehicle non-concentration region” or (2) “performing a movement control until reaching the vehicle non-concentration region through autonomous driving” are or’d together, it is unclear if the newly amended limitation “responsive to the regular parking space not being discovered” is a prerequisite for (2) or if (2) is merely a further standalone step. For the purposes of examination, under a BRI, the claim is interpreted as (2) being an optional further standalone step. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the combined limitations (1) “parking the vehicle in the non-regular parking space” and (2) “checking, by the control unit, whether the vehicle will obstruct a path of another vehicle when the vehicle is parked in the non-regular parking space and re-searching for another non-regular parking space if the vehicle obstructs the path of another vehicle” are unclear indefinite. First, due to (1) the vehicle is already parked in the parking space. However, the (2) refers to what would hypothetically happen in the future when the vehicle is parked in the parking space, i.e., “whether the vehicle will obstruct . . . when . . . parked” such that is it unclear if the vehicle is parked or not. In addition, the specification appears to indicate “re-searching” only occurs if the vehicle is not already parked (i.e., ¶ 72; FIG. 2, s108, obstructed? Y, re-search, N, perform parking) such that the claim language is indefinite as to what is required. 
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitation “the storage unit is configured to store shape and size information corresponding to a type of a mobile object . . . the control unit determines that the mobile object exists in the path to the available parking space” is unclear since the recitation “the mobile object” refers back to “a type of a mobile object” such that a real world mobile object is indicated as being the same as stored information about a type of mobile object. A potential clarifying amendment could include “type of [[a]] mobile object the control unit determines that a size and shape corresponding to the type of [[the]] mobile object exists in the path to the available parking space”. 
In addition, it is unclear in view of the specification how a control unit determines “that the mobile object exists in the path to the available parking space” based on “the shape and size information as compared to the image”. Although Spec. ¶¶ 54 mentions storing the information related to a type of mobile object, the specification fails to explain how this could be used in connection with the control unit determining “that the mobile object exists in the path to the available parking space”. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, “responsive to the regular parking space not being discovered, inducing, by the control unit, the driver to move the vehicle to a vehicle non-concentration region” appears to be new matter since such a scenario could not be found in the specification. In addition, the lack of clarity discussed above in the 112(b) rejection fails sufficiently convey to a PHOSITA how to make and use the invention. 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the originally filed specification fails to disclose a control unit that determines “that the mobile object exists in the path to the available parking space” based on “the shape and size information as compared to the image”. Although Spec. ¶¶ 54 mentions storing the information related to a type of mobile object, the specification fails to explain, discuss, or provide examples as to how this could be used in connection with the control unit determining “that the mobile object exists in the path to the available parking space”. 
Claim 21 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, one of ordinary skill in the art, in view of the lack of description in the specification, would not know how to make or use a control unit that determines “that the mobile object exists in the path to the available parking space” based on “the shape and size information as compared to the image”. Although Spec. ¶¶ 54 mentions storing the information related to a type of mobile object, the specification fails to explain, discuss, or provide examples as to how this could be used in connection with the control unit determining “that the mobile object exists in the path to the available parking space”. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations of claim 19 are only performed if the vehicle is parked in the non-regular space. However, claim 19 and claim 11 from which claim 19 depends does not require that the vehicle is parked in a non-regular space. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190291721 to Sakano et al. (Sakano) in view of U.S. Patent Application Publication No. 2017/0355307 to Ha et al. (Ha) 
With respect to claims 1 and 20, Sakano discloses a parking assistance apparatus (¶ 27 automatic parking system), comprising: 
a camera sensor installed in a vehicle; 
(¶31 “image photographed by the camera 102”; ¶ 110 “a sensor input unit (interface 125) that acquires an output of a camera 102 that acquires information regarding vicinity of a vehicle 1”; ¶ 111 “local periphery information 1228 is generated from outputs of the camera 102”) (¶ 149 front . . . left . . . right . . . rear . . . camera)
a control unit configured to 
analyze an image obtained through the camera sensor to recognize a space and an object1 in a parking lot by matching a detailed parking lot map to the object, 
(parking lot point cloud 124A in storage unit 124 and camera 102 input to calculation unit 121, FIG. 1; FIG. 2 parking region, landmark; s624 matching a parking lot point cloud and local periphery information, FIG. 5; FIG. 6; FIG. 13 solid line parking lot point cloud (detailed parking lot map) compared with dashed line camera image input; FIG. 16 A and B; FIG. 18;  ¶¶ 110-112 parking lot point cloud 124A stored in storage unit 124 beforehand . . . local periphery information is generated from outputs from camera 102; ¶ 144 “in-vehicle processing apparatus 120 performs matching processing to calculate the correspondence relationship between the local periphery information 122B and the parking lot point cloud 124A”; ¶ 134-136 “parking lot data . . . obstacles such as walls, pillars . . . identification of the individual landmarks together with the parking lot point cloud . . . parking frames, road surface paint, curbstones, guardrails, walls”) (¶¶ 138-141 “shape of a stationary solid object is used as a landmark . . . three dimensional information regarding the landmark . . . template matching . . . landmark positioning”; claim 1 “a local periphery information creation unit that generates local periphery information including a position of the vehicle in a second coordinate system and a plurality of coordinates of a point representing a portion of an object in the second coordinate system on the basis of information acquired by the sensor input unit and the movement information acquisition unit”)
(¶ 132 “The in-vehicle processing apparatus 120 may receive the parking lot point cloud 124A from outside via the communication apparatus 114 . . . another party with which the in-vehicle processing apparatus 120 exchanges the parking lot point cloud 124A may be another in-vehicle processing apparatus 120 mounted in another vehicle, or may be an apparatus managed by an organization managing the parking lot”) 
determine a parking space that corresponds to a regular parking space with parking lines by calculating a parking region on the basis of recognized space and object information, and 
(¶37 “A landmark is an object having a feature that can be identified by a sensor, such as a parking frame line”; ¶ 38 “detect a plurality of candidate parking frames, and in a case where an interval between candidate parking frames is substantially in agreement with a second predetermined distance, that is, an interval between white lines of the parking frame, the candidates are detected as parking frames”; FIG. 7 start automatic parking, self-position estimation, generate route to parking position, ¶ 45; ¶ 84; ¶ 96 “FIG. 8(a) represent parking frames indicated in road surface paint, and a hatched parking frame 903 indicates a parking region of the vehicle 1 (region to be a parking position at completion of parking; ¶ 77 “similar solution is searched for using translation by a width of the parking frame from the acquired solution, for example, reliability is judged to be low in a case where there are about the same number of points with corresponding point errors within a certain range”)
generate a path to the available parking space searched for, or perform autonomous parking until reaching the available parking space; and 
(FIG. 7 automatic parking, s662 generate route to parking position), 
a storage unit configured to store the detailed parking lot map for recognizing the space and object.
(parking lot point cloud 124A in storage unit 124, FIG. 1)
	Although Sakano determines a parking space that corresponds to a regular parking space with parking lines for vehicle automatic parking, Sakano fails to overtly disclose actively searching for an available parking space, determine that there is no available regular parking space and search for a non-regular parking space that is a space without parking lines and large enough to park the vehicle
Ha, from the same field of endeavor also discloses a parking assistance apparatus (¶ 2 “a parking assistance apparatus provided in a vehicle, and a vehicle having the same”) comprising: 
a camera sensor installed in a vehicle (FIG. 3; ¶141-142 “AVM camera as the short-distance sensor 150 may be provided in plurality at various positions. Referring to FIG. 3, each of AVM cameras 150a, 150b, 150c, 150d, and 150e is disposed at a position of at least one of the front/rear/left/right and ceiling of the vehicle, to photograph a direction of the position at which each AVM camera is disposed”); 
a control unit configured to 
analyze an image obtained through the camera sensor to recognize a space and an object  in a parking lot by synthesizing a detailed parking lot map to the object (¶ 142 “thereby scanning a short distance area SA”; FIG. 5, image processor 410, object detector 434, object verification 436; FIG. 19B; ¶261-262 “create a virtual map by synthesizing information on previous environments around the vehicle and to display a birds-eye view image by adding, to the virtual map, a graphic image representing an available parking space on the virtual map . . . processor 170 may control the display unit 180 to receive a parking lot map through the communication unit 120 and to display a birds-eye view image by adding, to the received map, a graphic image representing an available parking space on the received map”; ¶ 25 “generate a virtual map by synthesizing information regarding environments that were previously detected around the vehicle; and control the display to display the virtual map and a graphic image representing the available parking space on the virtual map”; wherein an object can be a parking line, i.e., ¶64 “parking assistance technology is technology for detecting parking lines using a camera and performing parking of a vehicle in a parking space detected through the parking lines”), wherein the parking assist apparatus: 
searches for an available parking space that corresponds to a regular parking space with parking lines by calculating a parking region on the basis of recognized space and object information, and (s101, s102 “search for available parking space”, FIG. 8; ¶¶130 “parking assistance apparatus 100 may further include the sensor unit 155 for a searching available parking space by sensing objects around the vehicle. The parking assistance apparatus 100 may sense objects around the vehicle through the separate sensor unit 155, and may receive, through the interface 130, sensor information acquired from the sensing unit 760. The acquired sensor information may be included in information on environments around the vehicle.”; 223, 228, 282, 285, 298, 299, 362; ¶64 “detecting parking lines using a camera and performing parking of a vehicle in a parking space detected through the parking lines”)
(Ha, ¶¶ 223-225 “search an available parking space using the sensor unit 155 (S102) . . . detect a short-distance available parking space in a manner that detects an empty space with a predetermined size or more from the around view image. More specifically, the processor 170 may detect parking lines from the around view image”)
wherein the control unit is further configured to: 
determine that there is no available regular parking space; and 
(Ha, ¶¶ 223-225 “search an available parking space using the sensor unit 155 (S102) . . . detect a short-distance available parking space in a manner that detects an empty space with a predetermined size or more from the around view image. More specifically, the processor 170 may detect parking lines from the around view image”)
(Ha, s103 has short distance parking available space been detected?, NO, s110 select long distance parking available space, FIG. 8)
(Ha, ¶ 66 “For example, it may be difficult to detect an available parking space in a situation where a parking line cannot be detected”)
search for a non-regular parking space that is a space without parking lines and large enough to park the vehicle (¶17 “based on comparing the size of the second vehicle with the size of the vehicle, determine whether the vehicle is to be parked”; ¶231 “detect an empty space having a predetermined size or more in a longdistance area LA”; ¶281 “if an empty space having a predetermined size or more is detected from the distance information, the processor 170 may determine the detected space as an available parking space”; ¶300 “calculate an area to which the vehicle is movable to perform parking”)
(Ha, ¶81 “the parking assistance apparatus may more quickly and effectively detect an available parking space in a wider search area around the vehicle”)
	(Ha, ¶ 225 “if any object . . . defined by the parking lines is not detected, detect the road surface as the available parking space”)
	(Ha, ¶ 231 “processor 170 may detect an empty space having a predetermined size or more in a long distance area LA, thereby detecting a long-distance available parking space (S202)”; ¶ 233 “if an empty space having a predetermined size or more is detected in an area defined by . . . an area in which other vehicles are parked, the processor 170 may determine the detected empty space as a long-distance available parking space S.”; ¶ 297-299 “Meanwhile, the parking assistance apparatus 100
may provide a shoulder parking mode . . . the shoulder parking mode is different from the existing parking assistance mode in not that an available parking space selected among searched available parking spaces is set to the target parking space but that an available parking space that can be detected as fast as possible is automatically set to the target parking space”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to actively search for available parking spaces as taught by Ha in the parking destination determination of Sakano in order to “more quickly and effectively detect an available parking space in a wider search area around the vehicle” (Ha, ¶ 81) and to find spaces without parking lines when parking line spaces are not available, such as on a road shoulder, so that an available parking space can be automatically detected as fast as possible (Ha, ¶¶ 298-300) thereby improving a user’s convenience (Ha, ¶305).  


With respect to claim 2, Sakano in view of Ha disclose the camera sensor is installed at least one of a front part, two side parts, rear part, and upper part of the vehicle.
(Ha, FIG. 3; ¶141-142 “AVM camera as the short-distance sensor 150 may be provided in plurality at various positions. Referring to FIG. 3, each of AVM cameras 150a, 150b, 150c, 150d, and 150e is disposed at a position of at least one of the front/rear/left/right and ceiling of the vehicle, to photograph a direction of the position at which each AVM camera is disposed”)
(Sakano, ¶ 149 front . . . left . . . right . . . rear . . . camera)

With respect to claims 3 and 15 Sakano in view of Ha disclose the detailed parking lot map comprises at least one of: specific shape and size information about a fixed object installed in the parking lot, a floor area of the parking lot, a location and area of a regular parking space, and information about a road length and area in the parking lot.
	(Sakano, FIG. 1 Parking lot point cloud 124A; FIG. 2, parking region vortex, longitude latitude; FIG. 8 solid line recorded; FIG. 10 901-903, FIG. 15, FIG. 16B; ¶40 “The coordinates of the parking region are recorded as coordinates of four vertices of the rectangular region when the parking region is rectangular, for example. The parking region, however, is not limited to a rectangle, and may be a
polygon other than a rectangle, or an elliptical shape”; ¶29 “auxiliary storage apparatus of the
in-vehicle processing apparatus 120. The storage unit 124 stores a parking lot point cloud 124A. The parking lot point cloud 124A is one or more pieces of parking lot data. The parking lot data is a set of position information regarding a parking lot, that is, latitude/longitude, coordinates indicating a parking region and coordinates of points constituting a landmark existing in the parking lot”; ¶ 77 “width of the parking frame”; ¶ 106 “point cloud . . . width of parking frame”; ¶136 “Landmarks are identified
as, for example, parking frames, road surface paint other than parking frames, curbstones, guardrails, walls, or the like”; ¶ 141 “two dimensional or three dimensional template matching”)

	With respect to claims 4 and 16, Sakano in view of Ha disclose the control unit detects an orientation of the vehicle and a current location of the vehicle in the parking lot on the basis of fixed object information detected through the camera sensor.
	(Sakano, ¶ 69 “in-vehicle processing apparatus 120 initializes the local periphery information 122B stored in the RAM 122 and initializes the current position of the vehicle 1 stored in the RAM 122, as initialization processing . . . [t]his local coordinate system is set on the basis of the position and attitude of the vehicle 1 at execution of step S603A. For example, a position of the vehicle 1 at execution
of step S603A is set as an origin of the local coordinate system, and the X axis and the Y axis are set according to the orientation of the vehicle 1 at execution of the step S603A”; ¶ 50; ¶121; claim 8; claim 1 “a position estimation unit that estimates a relationship between the first coordinate system and the second coordinate system on the basis of the point cloud data and the local periphery information and then estimates the position of the vehicle in the first coordinate system”; ¶ 56 “estimates the moving amount of the vehicle 1 in the time period from the previous photographing session performed by the camera 102 until the most recent photographing session, and updates the current position of the vehicle 1 in the recording coordinate system recorded in the RAM 122”; ¶125 “tracked in a plurality of photographed images to estimate the moving amount and the movement direction of the vehicle 1.”)
	
	With respect to claims 8 and 18, Sakano in view of Ha disclose the control unit is capable of communicating with an information providing device in the parking lot to search for the regular parking space and the non-regular parking space (Sakano, ¶ 132 “The in-vehicle processing apparatus 120 may receive the parking lot point cloud 124A from outside via the communication apparatus 114 . . . another party with which the in-vehicle processing apparatus 120 exchanges the parking lot point cloud 124A may be another in-vehicle processing apparatus 120 mounted in another vehicle, or may be an apparatus managed by an organization managing the parking lot”) (Ha, ¶ 262 “processor 170 may control the display unit 180 to receive a parking lot map through the communication unit 120”), and searches for the available empty parking space by moving the vehicle on the basis of statistical information about a vehicle non-concentration region2 (Ha, ¶ 231 “processor 170 may detect an empty space having a predetermined size or more in a long distance area LA, thereby detecting a long-distance available parking space (S202)”; ¶ 233 “if an empty space having a predetermined size or more is detected in an area defined by . . . an area in which other vehicles are parked, the processor 170 may determine the detected empty space as a long-distance available parking space S.”; ¶ 297-299 “Meanwhile, the parking assistance apparatus 100 may provide a shoulder parking mode . . . the shoulder parking mode is different from the existing parking assistance mode in not that an available parking space selected among searched available parking spaces is set to the target parking space but that an available parking space that can be detected as fast as possible is automatically set to the target parking space”).

With respect to claim 9, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II. With respect to (1), neither claim 9 nor claim 1 actually require that the contingency of a vehicle being parked in a non-regular parking space occurs. Accordingly, a structure capable of performing limitation (1) as noted above, such as a parking assist apparatus/ controller, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
The conditional limitations carried out in claim 9 are performed by a park assist control structure (Spec. FIG. 1, 120 “control unit”).  Sakano in view of Ha disclose the same structure (Sakano, FIG. 1, in vehicle processing apparatus 120, vehicle control apparatus 130, display 111, steering 131, driving 132, braking 133, automatic parking system 100 (Ha, 700, control unit 770, FIG. 31, 100, 770, FIG. 2, 170, FIG. 5, ¶¶ 205-212 “audio output unit 185 . . . haptic output unit may output an alarm for the parking assistance function . . . warning . . . park assistance apparatus 100 may include the processor 170 for controlling overall operation of the units of the parking assistance apparatus 100”) such that Sakano in view of Ha disclose a structure capable of performing limitation (1). 

With respect to claim 10, Sakano in view of Ha disclose the control unit generates and outputs a parking path to the available parking space to assist a driver in parking the vehicle, and controls operation of a steering device and acceleration/deceleration device during autonomous parking of the vehicle.  
(Sakano, ¶ 94 “Step S663 controls the steering apparatus 131, the driving apparatus 132, and the braking apparatus 133 via the vehicle control apparatus 130 to move and the vehicle 1 to the parking position along the route generated in step S662. Alternatively, it is also allowable to output an operation command to the driving apparatus 132 in a limited duration in which the automatic parking button ll0C is continuously pressed by the user”; ¶43 “in-vehicle processing apparatus 120 mainly includes two operation phases, namely, a recording phase and an automatic parking phase. The in-vehicle processing apparatus 120 operates in the automatic parking phase unless there is a special instruction from the user . . . in the recording phase, the vehicle is operated by the user”; ¶ 65 “When the user drives the vehicle 1 to a position near any of the parking lots recorded in the parking lot point cloud 124A, a message indicating that automatic parking is possible is displayed on the display apparatus 111. In response to user's depression of the automatic parking button 110C at this time, automatic parking processing by the in-vehicle processing apparatus 120 is started”; ¶131 “designation of the parking position by the user is performed, for example, with operation such that the in-vehicle processing apparatus 120 displays a candidate for a parking position on the display apparatus 111 and then the user selects any of the candidates using the input apparatus 110”)
(Ha, FIG. 26, parking path to the available parking space 20; ¶291 “display unit 180 displays an image at a point of time when a long-distance available parking space S is detected, and may further display at least one of a navigation image 20 guiding a route up to a position of the long-distance available parking space S, a target designating image 21 displaying the position of the long distance available parking space S, and a taking-out vehicle display image 22 highlighting another vehicle 510 being taken out”; claim 19 “parking assistance apparatus according to claim 1, wherein the at least one processor is configured to control the display to display a graphic image for guiding the vehicle to travel to the available parking space”; ¶ 121 “parking assistance apparatus 100 upon release, in order to provide the basic function ( e.g., the parking assistance information guide function) of the parking assistance apparatus 100”; ¶¶ 109-110 “parking assistance apparatus 100 generates a drive control signal for allowing the vehicle to follow the automatic parking route, and directly transmits the generated drive control signal to a controller 770 or a drive unit . . . generate at least one of a steering control signal for automatically controlling vehicle steering, an accelerator control signal for controlling driving of the power source of the vehicle, a brake control signal for controlling a brake of the vehicle, and a transmission control signal for controlling a transmission of the vehicle, and control various drive units of the vehicle by transmitting the generated control signal through the interface 130, so that the vehicle 700 can be automatically parked.”)

With respect to claim 11, Sakano discloses a method for parking assistance (¶ 27 automatic parking system), comprising steps of: 
analyzing, by a control unit, an image captured through at least one camera sensor installed in a vehicle (¶31 “image photographed by the camera 102”; ¶ 110 “a sensor input unit (interface 125) that acquires an output of a camera 102 that acquires information regarding vicinity of a vehicle 1”; ¶ 111 “local periphery information 1228 is generated from outputs of the camera 102”) (¶ 149 front . . . left . . . right . . . rear . . . camera) to recognize a space and an object in a parking lot by matching a detailed parking lot map to the object; 
(parking lot point cloud 124A in storage unit 124 and camera 102 input to calculation unit 121, FIG. 1; FIG. 2 parking region, landmark; s624 matching a parking lot point cloud and local periphery information, FIG. 5; FIG. 6; FIG. 13 solid line parking lot point cloud (detailed parking lot map) compared with dashed line camera image input; FIG. 16 A and B; FIG. 18;  ¶¶ 110-112 parking lot point cloud 124A stored in storage unit 124 beforehand . . . local periphery information is generated from outputs from camera 102; ¶ 144 “in-vehicle processing apparatus 120 performs matching processing to calculate the correspondence relationship between the local periphery information 122B and the parking lot point cloud 124A”; ¶ 134-136 “parking lot data . . . obstacles such as walls, pillars . . . identification of the individual landmarks together with the parking lot point cloud . . . parking frames, road surface paint, curbstones, guardrails, walls”) (¶¶ 138-141 “shape of a stationary solid object is used as a landmark . . . three dimensional information regarding the landmark . . . template matching . . . landmark positioning”; claim 1 “a local periphery information creation unit that generates local periphery information including a position of the vehicle in a second coordinate system and a plurality of coordinates of a point representing a portion of an object in the second coordinate system on the basis of information acquired by the sensor input unit and the movement information acquisition unit”)
(¶ 132 “The in-vehicle processing apparatus 120 may receive the parking lot point cloud 124A from outside via the communication apparatus 114 . . . another party with which the in-vehicle processing apparatus 120 exchanges the parking lot point cloud 124A may be another in-vehicle processing apparatus 120 mounted in another vehicle, or may be an apparatus managed by an organization managing the parking lot”) 
determine a regular parking space by the control unit, by analyzing the image
(¶ 38 “detect a plurality of candidate parking frames, and in a case where an interval between candidate parking frames is substantially in agreement with a second predetermined distance, that is, an interval between white lines of the parking frame, the candidates are detected as parking frames”; FIG. 7 start automatic parking, self-position estimation, generate route to parking position, ¶ 45; ¶ 84; ¶ 96 “FIG. 8(a) represent parking frames indicated in road surface paint, and a hatched parking frame 903 indicates a parking region of the vehicle 1 (region to be a parking position at completion of parking; ¶ 77 “similar solution is searched for using translation by a width of the parking frame from the acquired solution, for example, reliability is judged to be low in a case where there are about the same number of points with corresponding point errors within a certain range”).
Although Sakano determines a parking space for vehicle automatic parking, Sakano fails to overtly disclose actively searching for an available parking space, not discovering the regular parking space during the searching for the regular parking space, 
searching for, by the control unit, a non-regular parking space near the vehicle responsive to the regular parking space not beinq discovered as a result of the searching for the regular parking space,
discovering, by the control unit, the non-regular parking space near the vehicle
determining, by the control unit, that the vehicle is able to be parked by accurately calculating an available parking space in the non-regular parking space that can accommodate a size of the vehicle by reflecting a shape and size of the vehicle when the non- regular parking space is discovered near the vehicle; and 
responsive to the vehicle being determined to be able to be parked in the non-regular parking space, 
generating and outputting, by the control unit, a parking path to the available parking space to assist a driver in parking the vehicle or 
controlling operation of a steering device and acceleration/deceleration device to perform autonomous parking into the non-regular parking space.  
Ha, from the same field of endeavor also discloses a parking assistance apparatus (¶ 2 “a parking assistance apparatus provided in a vehicle, and a vehicle having the same”) comprising: 
a camera sensor installed in a vehicle (FIG. 3; ¶141-142 “AVM camera as the short-distance sensor 150 may be provided in plurality at various positions. Referring to FIG. 3, each of AVM cameras 150a, 150b, 150c, 150d, and 150e is disposed at a position of at least one of the front/rear/left/right and ceiling of the vehicle, to photograph a direction of the position at which each AVM camera is disposed”); 
a control unit configured to 
analyze an image obtained through the camera sensor to recognize a space and an object  in a parking lot by synthesizing a detailed parking lot map to the object (¶ 142 “thereby scanning a short distance area SA”; FIG. 5, image processor 410, object detector 434, object verification 436; FIG. 19B; ¶261-262 “create a virtual map by synthesizing information on previous environments around the vehicle and to display a birds-eye view image by adding, to the virtual map, a graphic image representing an available parking space on the virtual map . . . processor 170 may control the display unit 180 to receive a parking lot map through the communication unit 120 and to display a birds-eye view image by adding, to the received map, a graphic image representing an available parking space on the received map”; ¶ 25 “generate a virtual map by synthesizing information regarding environments that were previously detected around the vehicle; and control the display to display the virtual map and a graphic image representing the available parking space on the virtual map”; wherein an object can be a parking line, i.e., ¶64 “parking assistance technology is technology for detecting parking lines using a camera and performing parking of a vehicle in a parking space detected through the parking lines”), wherein the parking assist apparatus: 
searching for an available parking space by calculating a parking region on the basis of recognized space and object information, (s101, s102 “search for available parking space”, FIG. 8; ¶¶130 “parking assistance apparatus 100 may further include the sensor unit 155 for a searching available parking space by sensing objects around the vehicle. The parking assistance apparatus 100 may sense objects around the vehicle through the separate sensor unit 155, and may receive, through the interface 130, sensor information acquired from the sensing unit 760. The acquired sensor information may be included in information on environments around the vehicle.”; 223, 228, 282, 285, 298, 299, 362). 
(s101, s102 “search for available parking space”, FIG. 8; ¶¶130 “parking assistance apparatus 100 may further include the sensor unit 155 for a searching available parking space by sensing objects around the vehicle. The parking assistance apparatus 100 may sense objects around the vehicle through the separate sensor unit 155, and may receive, through the interface 130, sensor information acquired from the sensing unit 760. The acquired sensor information may be included in information on environments around the vehicle.”; 223, 228, 282, 285, 298, 299, 362; ¶64 “detecting parking lines using a camera and performing parking of a vehicle in a parking space detected through the parking lines”)
(Ha, ¶¶ 223-225 “search an available parking space using the sensor unit 155 (S102) . . . detect a short-distance available parking space in a manner that detects an empty space with a predetermined size or more from the around view image. More specifically, the processor 170 may detect parking lines from the around view image”)
not discovering the regular parking space during the searching for the regular parking space, 
(Ha, ¶¶ 223-225 “search an available parking space using the sensor unit 155 (S102) . . . detect a short-distance available parking space in a manner that detects an empty space with a predetermined size or more from the around view image. More specifically, the processor 170 may detect parking lines from the around view image, and, if any object except a road surface (background) defined by the parking lines is not detected, detect the road surface as the available parking space”)
(Ha, s103 has short distance parking available space been detected?, NO, s110 select long distance parking available space, FIG. 8)
(Ha, ¶ 66 “For example, it may be difficult to detect an available parking space in a situation where a parking line cannot be detected”)
searching for, by the control unit, a non-regular parking space near the vehicle responsive to the regular parking space not beinq discovered as a result of the searching for the regular parking space,
(Ha, ¶225 “the processor 170 may detect parking lines from the around view image, and, if any object except a road surface (background) defined by the parking lines is not detected, detect the road surface as the available parking space”)
(Ha, s103 has short distance parking available space been detected?, NO, s110 select long distance parking available space, FIG. 8; FIG. 13 depicts long distance parking comprising non-regular parking spaces without parking lines)
(Ha, ¶ 297-299 “Meanwhile, the parking assistance apparatus 100 may provide a shoulder parking mode . . . the shoulder parking mode is different from the existing parking assistance mode in not that an available parking space selected among searched available parking spaces is set to the target parking space but that an available parking space that can be detected as fast as possible is automatically set to the target parking space”)
discovering, by the control unit, the non-regular parking space near the vehicle
(Ha, ¶225 “the processor 170 may detect parking lines from the around view image, and, if any object except a road surface (background) defined by the parking lines is not detected, detect the road surface as the available parking space”)
(FIG. 8, s105 has long distance parking available space been detected? Yes; FIG. 13 depicts long distance parking comprising non-regular parking spaces without parking lines)
(¶ 300 describing non-regular shoulder parking “If the target parking space is detected, the processor 170 may calculate an area to which the vehicle is movable to perform parking, and differently design a route for automatic parking depending on an area of the movable area”)
determining, by the control unit, that the vehicle is able to be parked by accurately calculating an available parking space in the non-regular parking space that can accommodate a size of the vehicle by reflecting a shape and size of the vehicle when the non- regular parking space is discovered near the vehicle; 
(¶17 “based on comparing the size of the second vehicle with the size of the vehicle, determine whether the vehicle is to be parked”; ¶231 “detect an empty space having a predetermined size or more in a longdistance area LA”; ¶281 “if an empty space having a predetermined size or more is detected from the distance information, the processor 170 may determine the detected space as an available parking space”; ¶300 with respect to non-regular parking on a shoulder “If the target parking space is detected, the processor 170 may calculate an area to which the vehicle is movable to perform parking, and differently design a route for automatic parking depending on an area of the movable area”; ¶241 describing non-regular parking shown in FIG. 13 “processor 170 may calculate a size of the other vehicle 510  and compare the size of the other vehicle 510 with that of the vehicle 700, thereby determining whether the vehicle 700 is to be parked (S205); ¶ 233 “if an empty space having a predetermined size or more is detected in an area defined by . . . an area in which other vehicles are parked, the processor 170 may determine the detected empty space as a long-distance available parking space S.”)
(FIG. 10, s201 search long distance parking available space, s205 does vehicle have predetermined size or less? Yes, s206 detect long-distance parking available space) and 
responsive to the vehicle being determined to be able to be parked in the non-regular parking space, 
(FIG. 10, s201 search long distance parking available space, s205 does vehicle have predetermined size or less? Yes, s206 detect long-distance parking available space)
(¶ 44 “example of a situation in which the long-distance available parking space is detected according to some implementations; FIG. 13 depicting non-regular parking)
(¶ 242 “if the size of the other vehicle 510 being taken out or the other vehicle 510 to be taken out is equal to or greater than a predetermined size, the processor 170 may determine a parking position of the corresponding vehicle 510 as the long-distance available parking space S”; ¶ 246 “processor 170 may detect another vehicle 510 taken out of an area defined by parking lines or/and an area in which other vehicles 510 are parked, thereby detecting the long-distance available parking space S”)
generating and outputting, by the control unit, a parking path to the available parking space to assist a driver in parking the vehicle or 
controlling operation of a steering device and acceleration/deceleration device to perform autonomous parking into the non-regular parking space.  
(s112, FIG. 8 perform automatic parking on target parking space)
(¶300 with respect to non-regular parking on a shoulder “If the target parking space is detected, the processor 170 may calculate an area to which the vehicle is movable to perform parking, and differently design a route for automatic parking depending on an area of the movable area”; ¶86; ¶110 “after an automatic parking route is designed, the parking assistance apparatus 100 generates a drive control signal for allowing the vehicle to follow the automatic parking route . . . steering control signal for automatically controlling vehicle steering, an accelerator control signal for controlling driving of the power source of the vehicle, a brake control signal for controlling a brake of the vehicle, and a transmission control signal for controlling a transmission of the vehicle . . . so that the vehicle 700 may be automatically parked”; ¶269; ¶¶ 301-304).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to actively search for available parking spaces, and to further search for non-regular parking spaces if regular parking spaces cannot be found in a manner that detects parking spaces able to be parked by the vehicle by accommodating the vehicles size and shape, as taught by Ha, in the parking destination determination of Sakano in order to “more quickly and effectively detect an available parking space in a wider search area around the vehicle” (Ha, ¶ 81) and to find non-regular parking spaces (i.e., shoulder spaces, Ha ¶¶ 298-300, non-lined long distance parking spaces Ha, FIG. 13, and unmarked empty road spaces, Ha ¶ 225 “processor 170 may detect parking lines from the around view image, and, if any object except a road surface (background) defined by the parking lines is not detected, detect the road surface as the available parking space”) so that an available parking space can be automatically detected as fast as possible (Ha, ¶¶ 298-300) thereby improving a user’s convenience (Ha, ¶305).  

With respect to claim 12, Sakano in view of Ha disclose discovering, by the control unit, the regular parking space; and 
responsive to discovering the regular parking space, generating and displaying, by the control unit, the parking path to the regular parking space or performing a parking control until reaching the regular parking space through autonomous driving
 (Sakano, ¶ 94 “Step S663 controls the steering apparatus 131, the driving apparatus 132, and the braking apparatus 133 via the vehicle control apparatus 130 to move and the vehicle 1 to the parking position along the route generated in step S662. Alternatively, it is also allowable to output an operation command to the driving apparatus 132 in a limited duration in which the automatic parking button ll0C is continuously pressed by the user”; ¶43 “in-vehicle processing apparatus 120 mainly includes two operation phases, namely, a recording phase and an automatic parking phase. The in-vehicle processing apparatus 120 operates in the automatic parking phase unless there is a special instruction from the user . . . in the recording phase, the vehicle is operated by the user”; ¶ 65 “When the user drives the vehicle 1 to a position near any of the parking lots recorded in the parking lot point cloud 124A, a message indicating that automatic parking is possible is displayed on the display apparatus 111. In response to user's depression of the automatic parking button 110C at this time, automatic parking processing by the in-vehicle processing apparatus 120 is started”; ¶131 “designation of the parking position by the user is performed, for example, with operation such that the in-vehicle processing apparatus 120 displays a candidate for a parking position on the display apparatus 111 and then the user selects any of the candidates using the input apparatus 110”)
(Ha, FIG. 26, parking path to the available parking space 20; ¶291 “display unit 180 displays an image at a point of time when a long-distance available parking space S is detected, and may further display at least one of a navigation image 20 guiding a route up to a position of the long-distance available parking space S, a target designating image 21 displaying the position of the long distance available parking space S, and a taking-out vehicle display image 22 highlighting another vehicle 510 being taken out”; claim 19 “parking assistance apparatus according to claim 1, wherein the at least one processor is configured to control the display to display a graphic image for guiding the vehicle to travel to the available parking space”; ¶ 121 “parking assistance apparatus 100 upon release, in order to provide the basic function ( e.g., the parking assistance information guide function) of the parking assistance apparatus 100”; ¶¶ 109-110 “parking assistance apparatus 100 generates a drive control signal for allowing the vehicle to follow the automatic parking route, and directly transmits the generated drive control signal to a controller 770 or a drive unit . . . generate at least one of a steering control signal for automatically controlling vehicle steering, an accelerator control signal for controlling driving of the power source of the vehicle, a brake control signal for controlling a brake of the vehicle, and a transmission control signal for controlling a transmission of the vehicle, and control various drive units of the vehicle by transmitting the generated control signal through the interface 130, so that the vehicle 700 can be automatically parked.”)

With respect to claim 13, as best understood in view of the 112(a) and (b) rejections above, Sakano in view of Ha disclose 
responsive to the regular parking space not being discovered, inducing, by the control unit, 
the driver to move the vehicle to a vehicle non-concentration region or 
performing a movement control until reaching the vehicle non-concentration region through autonomous driving
(Ha, ¶225 “the processor 170 may detect parking lines from the around view image, and, if any object except a road surface (background) defined by the parking lines is not detected, detect the road surface as the available parking space”; ¶29 “control the display to display a graphic image for guiding the vehicle to travel to the available parking space”)
(Sakano, ¶ 94 “Step S663 controls the steering apparatus 131, the driving apparatus 132, and the braking apparatus 133 via the vehicle control apparatus 130 to move and the vehicle 1 to the parking position along the route generated in step S662. Alternatively, it is also allowable to output an operation command to the driving apparatus 132 in a limited duration in which the automatic parking button ll0C is continuously pressed by the user”; ¶43 “in-vehicle processing apparatus 120 mainly includes two operation phases, namely, a recording phase and an automatic parking phase. The in-vehicle processing apparatus 120 operates in the automatic parking phase unless there is a special instruction from the user . . . in the recording phase, the vehicle is operated by the user”; ¶ 65 “When the user drives the vehicle 1 to a position near any of the parking lots recorded in the parking lot point cloud 124A, a message indicating that automatic parking is possible is displayed on the display apparatus 111. In response to user's depression of the automatic parking button 110C at this time, automatic parking processing by the in-vehicle processing apparatus 120 is started”; ¶131 “designation of the parking position by the user is performed, for example, with operation such that the in-vehicle processing apparatus 120 displays a candidate for a parking position on the display apparatus 111 and then the user selects any of the candidates using the input apparatus 110”)
(Ha, FIG. 26, parking path to the available parking space 20; ¶291 “display unit 180 displays an image at a point of time when a long-distance available parking space S is detected, and may further display at least one of a navigation image 20 guiding a route up to a position of the long-distance available parking space S, a target designating image 21 displaying the position of the long distance available parking space S, and a taking-out vehicle display image 22 highlighting another vehicle 510 being taken out”; claim 19 “parking assistance apparatus according to claim 1, wherein the at least one processor is configured to control the display to display a graphic image for guiding the vehicle to travel to the available parking space”; ¶ 121 “parking assistance apparatus 100 upon release, in order to provide the basic function ( e.g., the parking assistance information guide function) of the parking assistance apparatus 100”; ¶¶ 109-110 “parking assistance apparatus 100 generates a drive control signal for allowing the vehicle to follow the automatic parking route, and directly transmits the generated drive control signal to a controller 770 or a drive unit . . . generate at least one of a steering control signal for automatically controlling vehicle steering, an accelerator control signal for controlling driving of the power source of the vehicle, a brake control signal for controlling a brake of the vehicle, and a transmission control signal for controlling a transmission of the vehicle, and control various drive units of the vehicle by transmitting the generated control signal through the interface 130, so that the vehicle 700 can be automatically parked.”)

With respect to claim 14, it is important to note per the conditional limitation section above, limitation (2) “checking, by the control unit, whether the vehicle will obstruct a path of another vehicle when the vehicle is parked in the non-regular parking space, and re-searching for another non-regular parking space if the vehicle obstructs the path of the another vehicle” is not a required claim limitation.
Sakano in view of Ha disclose parking the vehicle in the non-regular parking space
(Ha, ¶225 “the processor 170 may detect parking lines from the around view image, and, if any object except a road surface (background) defined by the parking lines is not detected, detect the road surface as the available parking space”)
(FIG. 8, s105 has long distance parking available space been detected? Yes; FIG. 13 depicts long distance parking comprising non-regular parking spaces without parking lines)
(¶ 300 describing non-regular shoulder parking “If the target parking space is detected, the processor 170 may calculate an area to which the vehicle is movable to perform parking, and differently design a route for automatic parking depending on an area of the movable area”)
(s112, FIG. 8 perform automatic parking on target parking space)
(¶300 with respect to non-regular parking on a shoulder “If the target parking space is detected, the processor 170 may calculate an area to which the vehicle is movable to perform parking, and differently design a route for automatic parking depending on an area of the movable area”; ¶86; ¶110 “after an automatic parking route is designed, the parking assistance apparatus 100 generates a drive control signal for allowing the vehicle to follow the automatic parking route . . . steering control signal for automatically controlling vehicle steering, an accelerator control signal for controlling driving of the power source of the vehicle, a brake control signal for controlling a brake of the vehicle, and a transmission control signal for controlling a transmission of the vehicle . . . so that the vehicle 700 may be automatically parked”; ¶269; ¶¶ 301-304).

With respect to claim 19, it is important to note per the conditional limitation section above, limitation (3) “the control unit outputs an alarm after checking a neutral gear stage in response to the vehicle being parked in the non-regular parking space, and outputs the alarm after checking that the vehicle is parked at an angle at which the vehicle does not collide with another vehicle or object present in a forward direction of movement of the vehicle” Because Sakano in view of Ha disclose all required limitations of claim 11, from which claim 19 depends, Sakano in view of Ha disclose all required limitations of claim 19.

With respect to claim 21, as best understood in view of the 112(a) and (b) rejections above, Sakano in view of Ha disclose the storage unit is configured to store shape and size information corresponding to a type of a mobile object, and 
wherein, based on the shape and size information as compared to the image obtained through the camera sensor, the control unit determines that the mobile object exists in the path to the available parking space.   
(Ha, ¶17 “based on comparing the size of the second vehicle with the size of the vehicle, determine whether the vehicle is to be parked”)
(Ha, Fig. 6, ¶¶ 192-196, object verification unit 436 detects the various sizes and types type of mobile objects 532, 534 and 536 in a vehicle path with bounding boxes by comparing with image data)
 (Ha, FIG. 13 size and shape of mobile object is detected by ellipse 510 and compared with the driving vehicle to determine that the mobile object exists in the path to the available parking space (S, FIG. 13); ¶¶ 239-242 “Referring to FIG. 13, if another vehicle 510 to be taken out is detected from the information on the longdistance environment around the vehicle the processor 170 may determine a position of the other vehicle 510 as the long-distance available parking space S (S204) . . . if another vehicle 510 being taken out or another vehicle 510 to be taken out is detected, the processor 170 may calculate a size of the other vehicle 510 and compare the size of the other vehicle 510 with that of the vehicle 700, thereby determining whether the vehicle 700 is to be parked (S205). In detail, if the size of the other vehicle 510 being taken out or the other vehicle 510 to be taken out is equal to or greater than a predetermined size, the processor 170 may determine a parking position of the corresponding vehicle 510 as the long-distance available parking space S”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of U.S. Ha and further in view of U.S. Patent Application Publication No. 20200025935 to Liang et al. (Liang) 
	With respect to claim 5, Sakano in view of Ha disclose the control unit calculates or estimates a distance from the vehicle to a mobile object
(Sakano, ¶ 94 “upon extraction of a person, a moving vehicle, or the like from the photographed image of the camera 102”; ¶135-136 “landmarks as moving bodies and landmarks other than moving bodies may be stored so as to be distinguishable from each other . . . in-vehicle processing apparatus 120 may include a vehicle or a human as a moving body in the landmark and may record a result of identification in the parking lot point cloud 124A similarly to other landmarks”). 
(Sakano, ¶ 141 “change rate of the distance to the object is not in agreement with the moving speed of the vehicle 1, the object may be judged to be a moving object”)
	Sakano in view of Ha fail to explicitly disclose detection of size of a mobile object on the basis of size information and distance information about a fixed object near the mobile object from a current location of the vehicle.
	However, detecting the size of mobile objects based on size and distance information about nearby fixed objects was known in the art at the time of effective filing date. 
For example, Liang, from the same field of endeavor, also discloses using a variety of inputs of detected objects from lidar 202, a detailed digital map 206 and image data from a camera 204 to output sizes, dimensions etc. of detected objects 210, 232 (classifications 234, bounding shapes 236), FIG. 2 and discloses determining a control unit calculates or estimates a distance from the vehicle to a mobile object and a size of the mobile object on the basis of size information and distance information about a fixed object near the mobile object from a current location of the vehicle.
	(¶78 “record . . . state of an environment including one or more objects . . . physical dimensions . . . state of the one or more objects within a predefined distance of the vehicle”)
(¶ 47 “receiving a target data point associated with the image data, extracting a plurality of source data points associated with the LIDAR point cloud data based on a distance of each source data point to the target data point, and fusing information from the plurality of source data points in the one or more fusion layers to generate an output feature at the target data point. In some implementations, extracting a plurality of source data points associated with the LIDAR point cloud data includes using a K nearest neighbors (KNN) pooling technique”)
(¶36 “an improved 3D object detection system can exploit continuous fusion of multiple sensors and/or integrated geographic prior map data to enhance effectiveness and robustness of object detection in applications such as autonomous driving . . . 3D object detection . . . exploit . . . cameras to perform very accurate localization of objects within three dimensional space relative to an autonomous vehicle”; ¶ 83 “determine current position of vehicle . . . by using triangulation . . . relative positions of the surrounding environment”; ¶85 “state data 130 for each object can describe an estimate of the object's: current location (also referred to as position); current speed; current heading . . . size/footprint (e.g., as represented by a bounding shape such as a bounding polygon or polyhedron); class of characterization (e.g., vehicle class versus pedestrian class versus bicycle class versus other class); yaw rate; and/or other state information. In some implementations, the perception system 124 can determine state data 130 for each object over a number of iterations. In particular, the perception system 124 can update the state data 130 for each object at each iteration. Thus, the perception system 124 can detect and track objects (e.g., vehicles, bicycles, pedestrians, etc.) that are proximate to the vehicle 102 over time, and thereby produce a presentation of the world around an vehicle 102 along with its state (e.g., a presentation of the objects of interest within a scene at the current time along with the states of the objects).”; ¶93 “3D object detection . . . Object detection system 200 can include, for example, one or more sensor systems (e.g., LIDAR system 202 and camera system 204), map system 206, fusion system 208, and detector system 210.”; ¶ 116 “both 3D object detection and HD maps by exploiting geometric and semantic priors from HD maps to boost the performance of 3D object detection. In some aspects, 3D object detection is achieved from point clouds”; ¶128 “correspond to 6-d geometric representation of an object: (cos(2θ), sin(2θ), dx, dy, log w, log 1), where θ is the object heading angle in XY plane, (dx, dy) is the position offset between the output pixel location and object center, and (w, l) is the width and length of the object”; ¶138 “an object detection system 200 can reason in bird's eye view and fuse image features by learning to project them into 3D space. Towards this goal, an end-to-end learnable architecture can be employed that exploits continuous convolutions to fuse image and LIDAR feature maps at different levels of resolution. The proposed continuous fusion layer is capable of encoding accurate geometric relationships between points under the two modalities without accuracy loss. This provides a novel, reliable and efficient 3D object detector based on multiple sensors”; ¶142 “K nearest LIDAR points are extracted (step 1); we then project the 3D points onto a camera image plane (step 2-step 3); this helps retrieve corresponding image features (step 4); finally we send the image feature+continuous geometry offset into a MLP to generate output feature at the target pixel (step 5).”; ¶ 144-146 “for each target pixel in the dense map, its nearest K LIDAR points are found over the 2D BEV plane using Euclidean distance. MLP can then be exploited to fuse information from such K nearest points to “interpolate” the unobserved feature at the target point . . . extract the corresponding image features by projecting the 3D points onto the image plane . . . the 3D offset between the source LIDAR point and target pixel can also be encoded, in order to implicitly model the importance of each LIDAR point according to its spatial proximity to target. Overall, this gives us a K×(D.sub.i+2+3)-dimensional input to the MLP for each target point, where D.sub.i is the input feature dimension. For each target pixel, the MLP outputs a Do-dimensional output feature by summing over the MLP output for all its neighbors”; ¶149 “A 1×1 convolutional layer is computed over the final BEV layer to generate the detection output. At each output location two anchors can be used which have fixed size and two orientations, 0 and π/2 radians respectively. Each anchor's output includes the per-pixel class confidence as well as its associated box's center location, size and orientation. A non-maximal suppression layer is followed to generate the final object boxes based on the output map . . . where (x, y, z) denotes the 3D box center, (w, h, d) denotes the box size”; ¶ 157 “plurality of objects detected at 510 can include a plurality of bounding shapes at locations within the map-modified LIDAR data having a confidence score associated with an object likelihood that is above a threshold value. In some implementations, detecting objects of interest at 510 can include determining one or more of a classification indicative of a likelihood that each of the one or more objects of interest comprises a class of object from a predefined group of object classes (e.g., vehicle, bicycle, pedestrian, etc.) and a bounding shape representative of a size, a location, and an orientation of each the one or more objects of interest”; ¶¶ 174, 183, 193, claim 14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to detect of size of a mobile object on the basis of size information and distance information about a fixed object near the mobile object from a current location of the vehicle, as disclosed by Liang, in the system of Sakano in view of Ha in order to improve accuracy of moving and static object detection and characterization (abstract “enhance effectiveness and robustness of object detection . . . improved 3D object detection . . . very accurate localization of objects within three dimensional space”) and measurement and thereby improve the safety in the surroundings of the vehicle (Liang, ¶ 15)

Claims 6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of U.S. Ha and further in view of U.S. Patent Application Publication No. 2018/0370566 to Kojo et al. (Kojo) and further in view of U.S. Patent Application Publication No. US 2019/0303691 to Maeda et al (Maeda)
	With respect to claims 6 and 17, Sakano in view of Ha disclose wherein the control unit calculates a shape and area of a parking space by referring to the detailed parking lot map to calculate the available parking space 
(Ha, ¶233 “if an empty space having a predetermined size or more is detected in an area defined by parking lanes or/and an area in which other vehicles are parked, the processor 170 may determine the detected empty space as a long-distance available parking space S”)
	(Sakano, ¶84 “parking lot point cloud is acquired in extraction of an edge, etc. of an image, making it possible to detect the parking frame line from the points arranged at an interval corresponding to the thickness of the white line . . . calculate . . . the width of the parking frame”)
However, Sakano in view of Ha fail to overtly disclose the control unit takes into consideration not only an edge of another vehicle parked at one side of a parking space but also a tire alignment state and a folded/unfolded state of a side-view mirror.
	Kojo, from the same field of endeavor, also discloses determining a shape and area of a parking space (¶60 parking frames . . . width, length and angle”, 105) and discloses a control unit that reflects an edge of another vehicle parked at one side of a parking space (FIG. 3, edge of another vehicle parked at one side of a parking space detected; ¶26;  ¶¶ 33-34 “parked vehicle recognition unit 501 . . . recognizes parked vehicles on the basis of reflection point positional groups”; ¶36; ¶86 “parked vehicle recognition unit 501 recognizes the parked vehicles”; FIG. 5 outlines of parked vehicles V1-V5 within parking frames recognized and extracted; FIG. 10B, parked vehicle; FIG. 12 parked vehicle group; ¶ 117 parked vehicle recognition can be carried out by ranging sensors or imaging cameras or externally received data). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement a control unit that reflects the edge of another parked vehicle, as disclosed by Kojo, in the system of Sakano in view of Ha, in order to reduce error in detecting free parking areas caused by the positioning of vehicles parked in adjacent spaces that may hinder parkability (Kojo, ¶7 “This can suppress the occurrence of errors in setting of parking frames due to positions of the parked vehicles in the parking frames. An effect is thus obtained that the parking frames can be appropriately set”)
	Sakano in view of Ha and further in view of Kojo fail to explicitly disclose a tire alignment state and a folded/unfolded state of a side-view mirror. 
	Maeda, from the same field of endeavor, discloses a control unit that reflects an edge of another parked vehicle at one side of a parking space as well as a tire alignment state (PV dashed line FIG. 6; TY tire alignment; ¶ 4 “a parking assisting apparatus configured to be mounted in a vehicle to assist in parking the vehicle in a parking space is provided . . . recognize a feature shape in the image by processing the image information acquired by the imaging unit . . . select a manner of parking the vehicle in the parking space from a plurality of manner candidates including perpendicular parking and parallel parking based on the feature shape . . . based on a recognition result for at least one of . . . a tire of a parked vehicle; ¶¶ 33, 44, 66 “parameters corresponding to the recognition result for the tire TY and a value corresponding to the parameter. The parameter is, for example, the number of tires TY recognized, an angle between the arrangement direction of a plurality of tires TY and the traveling direction of the vehicle 10, an aspect ratio of an elliptic shape corresponding to the recognition result for each tire TY, or an angle between a long diameter of the elliptic corresponding to the recognition result for each tire TY and the traveling direction of the vehicle 10”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine an empty space based at least in part on detection of a tire alignment state, for example a circular wheel, tire or hubcap alignment in order to provide a more robust and failsafe empty parking space, for example, with the advantage that if parking lines are worn out or difficult to detect, tire detection can provide a primary or secondary method of accurately detecting an unused space.
	In addition, the combined teachings of Sakano in view of Ha and further in view of Kojo and further in view of Maeda teach, disclose or at least suggest a control unit that reflects a folded/unfolded state of a side-view mirror since Kojo discloses detecting a detailed outline of a parked vehicle and storing the outline in memory, such that a mirror protrusion is accounted for as a part of the detected vehicle outline (FIG. 3, P0, P1; ¶ 26 detects reflected cloud points) and Maeda discloses detecting parked vehicle outlines as well as any of various vehicle feature shapes associated with the vehicle, which could include a side mirror feature shape (FIG. 2, PV, TY, NP, HL, etc.; FIG. 4, S45 acquire image information, S46 extract feature points, S47 recognize feature shape; ¶¶ 31, 33, 48, 50, 57, 91 “The recognition targets and the recognition methods for objects and feature shapes are not limited to the recognition targets and the recognition methods in the above-described specific examples. For example, the car
stop CS may be recognized as a feature shape in an image based on image information. It is possible to omit at least one of recognition of the white line WL, the car stop CS, the detected obstacle DO, the head light HL, the tire TY, and the number plate NP. Recognition of another feature shape may be used, the feature shape being different from the white line WL, the car stop CS, the detected obstacle DO, the head light HL, the tire TY, and the number plate NP”) such that one of ordinary skill in the art would have recognized that applying the vehicle feature shape detection method of Kojo and Maeda to a vehicle mirror would have yielded predictable results and resulted in an improved system, i.e., by furthering the inventive goal of Kojo and Maeda to detect parkable spaces in view of adjacent vehicle orientations and protrusions. In addition, Maeda discloses the recognized parked vehicle feature shapes could be any vehicle feature (Maeda, ¶¶ 31, 33, 48, 50, 57, 91) such that the known technique of vehicle feature detection would have been predictably applied to a vehicle side mirror by a PHOSITA at the time of effective filing.  

Previously Cited Prior Art
U.S. Patent Application Publication No. 2018/0188045 to Wheeler et al. (Wheeler) is cited to disclose:
Wheeler, from the same field of endeavor, discloses analyzing an image obtained through the camera sensor to recognize a space and an object in a by matching a detailed map to the object wherein matching includes determining a location (¶82 “The vehicle 150 compares 908 data associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle's 150 perception of its environment (i.e., the physical environment corresponding to the predetermined region) and the representation of the environment that is stored in the HD map store 165. The vehicle 150 may compare location data and geometric shape data of the detected objects to location data and geometric shape data of the represented objects. For example, the vehicle 150 compares the latitude and longitude coordinates of detected traffic signs to latitudes and longitudes of traffic signs on the map to determine any matches. For each matched latitude and longitude coordinates, the vehicle 150 compares the geometric shape of the detected object (e.g., a hexagonal stop sign) to the geometric shape of the object on the map. Alternatively, the shapes can be matched without first matching coordinates. And then, for each matched geometric shape, the vehicle 150 compares the latitude and longitude coordinates between the objects”; FIG. 9 904 determine a current location; 906 obtain set of represented objects based on current location; 908 compare data; 910 “match?”; 920 store the record; FIG. 10, 1014 verify landmark objects; FIG. 15, 1530 compare sensor data with the map data for the location of the vehicle; ¶¶ 49, 51, 93, 105)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the matching of vehicle recognized objects to a detailed map as disclosed by Wheeler in the recognized object and detailed parking lot map disclosed in Ha in order to improve vehicle localization and provide an increased level of detail of map matching for improved object detection and parking lot map updating (Wheeler, ¶49 “localize api that determines an accurate location of the vehicle within the HD map . . . receives inputs . . . lidar . . . camera images . . . returns an accurate location of the vehicle as latitude and longitude coordinates . . . precisions range of 5-10 cm;  ¶ 6-8 “online system updates existing occupancy maps to improve the accuracy of the occupancy maps (OMaps), and to thereby improve passenger and pedestrian safety . . . detect a new change to a static environment”)
Wheeler disclose the camera sensor is installed at least one of a front part, two side parts, rear part, and upper part of the vehicle.
 (Wheeler, ¶ 38 “one or more cameras that capture images of the surroundings of the vehicle”; ¶ 113 “images capture an environment surrounding the vehicle 150 at the current location from different perspectives”; ¶115 “vehicle 150 thereby creates a 3D representation of the environment surrounding the vehicle 150 using the images”; claim 19 “registering the images of the surroundings in a three dimensional coordinate system corresponding to the occupancy map to create a three-dimensional representation of the surroundings”)
20200041992:
[0085] The information processing device storage unit 33 includes a non-volatile memory such as EEPROM and a hard disk, and stores various pieces of data rewritably in a non-volatile manner. The information processing device storage unit 33 stores map data 33a. The map data 33a stores information used in displaying a map on the display device 32 and information used in searching for a route (information on so-called link, information on so-called node, etc.). Also, the map data 33a stores, in relation to facilities in which the vehicle S can be parked such as a parking space, a detailed map of the inside of the facilities and information indicative of the structure of the facilities (hereinafter referred to as “parking map information”).
[0135] Subsequently, the information processing device control unit 30 identifies the parking area that exists near the current position of the vehicle S and allows parking of the vehicle S on the basis of the captured image data input from each of the cameras provided in the vehicle S, the information of the map data 33a, and the like. In a case where the map data 33a has the parking map information regarding the parking space to which the current position of the vehicle S pertains, the information processing device control unit 30 uses the parking map information to identify the parking area. The method of identifying the parking area existing near the current position of the vehicle S may be any method.
[0139] In the automatic driving route information generation process of step SA2, the information processing device control unit 30 computes the path of the vehicle S from the current position of the vehicle S to the parking position on the basis of the captured image data input from each of the cameras provided in the vehicle S, the pieces of information of the map 33a, and the like.

20150367845:
[0053] The parking assist operation in FIG. 2 starts by performing the parking assist start operation. An operation of the operation input unit 16 by the driver of the vehicle M is an example of the parking assist start operation. First, as illustrated in STEP S10 in FIG. 2 (hereinafter, simply referred to as “S10”; It is similar to other STEPs S), processing of setting the target parking position is performed. This setting processing is processing for setting the target parking position P2 where the vehicle M is to be parked. This setting processing is performed by recognizing white lines indicating a parking space, detecting a parking position where the vehicle M can be parked, and setting the parking position as the target parking position P2. The detection of the white lines of the parking space may be performed by the object detection unit 11 or may be performed by imaging the position around the vehicle by another device, for example, an imaging unit such as a camera or the like, and image processing of the image. In addition, the parking position may be set by a method other than the recognition of the white lines of the parking space, for example, a space where an object does not exist is detected to be set as the target parking position. Furthermore, by acquiring map information of the parking space or parking position in the parking lot, the target parking position may be set based on the map information. For example, the map information of the parking space or vacancy information is acquired from facilities of the parking lot, and the target parking position where the vehicle M can be parked may be set.

20190063947:
[0043] According to example embodiments described herein, the map database 108 may further include venue maps that include. Venue maps may be of a venue that is indoor, outdoor, or a combination thereof, and may include data regarding access points (pedestrian and/or vehicular), details regarding points of interest within the venue, data representing paths within the venue (pedestrian and/or vehicular), or the like. For example, a venue map may include a map of a shopping mall, and may include entrances/exits, store locations/names, routes through the shopping mall, stairs/escalators/elevators, restrooms, etc. A venue map may also include a parking facility which may be a parking garage, parking lot, or other parking structure, and may include maps of the levels of the parking facility, pedestrian access points to the parking facility for each level of the parking facility, the type of pedestrian access (stairs, elevator, controlled access door, accessible ramps, etc.). The map database 108 may further include data regarding parking spaces (e.g., parking space type: handicap, visitor, reserved, etc.) and locations within the parking facility, travel lanes within the parking facility, vehicle entrances/exits to the parking facility, parking space types (e.g., hybrid vehicle, plug-in vehicle, handicap vehicle, compact vehicle, oversize vehicle, etc.), ramps to access other levels, etc.
[0044] Venue maps may optionally include a radio map of the venue . . . Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. The sensor data may be from any sensor that can inform a map database of features within an environment that are appropriate for mapping. For example, motion sensors, inertia sensors, image capture sensors, proximity sensors, LIDAR (light detection and ranging) sensors, etc. The gathering of large quantities of crowd-sourced data may facilitate the accurate modeling and mapping of an environment, whether it is a road segment or the interior of a multi-level parking structure. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly or through machine learning as described herein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        




    
        
            
    

    
        1 No limiting definition is provided for object but the specification provides examples including pedestrian, vehicle, motorcycle, parking line, rubber bump, signpost, guide line, pillar, and the like (Spec. ¶ 52), parked vehicle (¶ 53), something installed in a parking lot, floor area of a parking lot (¶ 64). 
        2 No limiting definition or examples are provided for “statistical information about a vehicle non-concentration region”. Accordingly, under a broadest reasonable interpretation, any information about a number of vehicles, i.e., statistics, present in a region is sufficient to disclose this limitation. For example, a region with zero vehicles is statistical information about a vehicle non-concentration region.